UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2013 Or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-181042 NORSTRA ENERGY INC. (Exact name of registrant as specified in its charter) Nevada 27-1833279 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1048 West 11th, Spokane, WA (Address of principal executive offices) (Zip Code) (888) 474-8077 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]YES []NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] YES [X] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 38,250,000 common shares issued and outstanding as of October18, 2013. NORSTRA ENERGY INC. Form 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mining Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 27 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited interim financial statements for the three and six month periods ended August 31, 2013 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. NORSTRA ENERGY, INC. (An Exploration Stage Company) INDEX TO UNAUDITED CONDENSED FINANCIAL STATEMENTS From Inception on November 12, 2010 through August 31, 2013 Page Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Cash Flows 6 Notes to the Condensed Financial Statements 7 3 Norstra Energy Inc. (An Exploration Stage Company) Condensed Balance Sheets August 31, February 28, (Unaudited) ASSETS Current Assets Cash $ $ Deposits and prepaid expenses Total Current Assets Other Assets Oil and gas properties, unproved (full cost method) Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUTIY (DEFICIT) LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ $ Due to shareholder Total Current Liabilities Long Term Liabilities Asset retirement obligations Convertible notes payable, net Accrued interest – notes payable 27 Total Long Term Liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, par value $0.001, 50,000,000 preferred shares authorized, 1,000,000 and nil shares issued and outstanding, respectively - Common Stock, par value $0.001, 150,000,000 shares authorized, 38,250,000 and 73,763,100 shares issued and outstanding, respectively Additional paid-in capital ) Deficit accumulated during the exploration stage ) ) Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these condensed financial statements. 4 Norstra Energy Inc. (An Exploration Stage Company) Condensed Statements of Operations (Unaudited) Three Months Ended August 31, Six Months Ended August 31, Cumulative From Inception (November 12, 2010) to August 31, REVENUES: $
